UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1998


LAKESHA SHANTAY CHESTER,

                      Plaintiff – Appellant,

          v.

US SECURITY ASSOCIATES,

                      Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
Chief District Judge. (3:12-cv-00204-FDW-DSC)


Submitted:   November 21, 2013            Decided:   November 25, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lakesha Shantay Chester, Appellant Pro Se. Stephen D. Dellinger,
Jade Cobb Murray, LITTLER MENDELSON PC, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lakesha S. Chester appeals the district court order

granting summary judgment in favor of Defendant U.S. Security

Associates in Chester’s employment discrimination suit.                     We have

reviewed the record and find no reversible error.                     Accordingly,

we affirm because Chester failed to present a viable claim of

sexual    harassment    or    retaliation,      as     stated   by    the   district

court in its oral order announced from the bench.                     See Univ. of

Tex. Sw. Med. Ctr. v. Nassar, 133 S. Ct. 2517, 2528, 2533 (2013)

(holding that Title VII retaliation requires proof that desire

to retaliate was but-for cause of challenged employment action);

Howard v. Winter, 446 F.3d 559, 567 (4th Cir. 2006) (recognizing

that “the law against harassment is not self-enforcing and an

employer cannot be expected to correct harassment unless the

employee makes a concerted effort to inform the employer that a

problem exists,” and that “when an employer’s remedial response

results in the cessation of the complained of conduct, liability

must cease” (internal quotation marks and alteration omitted));

EEOC v. Navy Fed. Credit Union, 424 F.3d 397, 405 (4th Cir.

2005)    (describing    required     showing     and    burden-shifting       scheme

for   retaliation   claims,        including     requirements        that   employee

show that protected activity is causally connected to adverse

employment     action        and    that       employer’s       legitimate      non-

discriminatory reason for challenged action is pretextual).                       We

                                           2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3